DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US Pub No. 2014/0358123) in view of Reinhardt et al. (US Pub No. 2007/0092864) and Passerini et al. (US Pub No. 2021/0085397).
With regards to claims 14 and 24, Ueda et al. disclose a treatment method of a patient having a lesion in each of the left (104b) and right lower limb (104a) arteries (paragraph [0154], referring to a treatment method for treating treatment targets in both the lower limbs; Figures 9-10) connected via an aortoiliac bifurcation to an aorta, the treatment method comprising:
introducing a catheter (12, “outer catheter 14”) from an artery of an arm (106) of the patient, advancing and placing a catheter tip (12a) of the catheter to at least the aortailiac bifurcation  (i.e. “connection position Z between a right common iliac artery 228 and the left common iliac artery 214”) of the patient (paragraphs [0103], [0119]-[0121], [0127], [0129] ; Figures 1, 3, 4B, 9-10); and
inserting a therapeutic catheter (16, 18) into a lumen of the catheter (12, 14), projecting a therapeutic catheter tip of the therapeutic catheter (16) from the catheter (14) tip, and treating one of the lesions (X2) first (paragraphs [0154]-[0156]), and then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip, and treating the other lesion (X1) (paragraphs [0155]-[0161]; Figures 9-10).  
However, though Ueda et al. do disclose that their method comprises using diagnostic information (i.e. radiographic image obtained by radiography) to guide the treatment method (paragraphs [0125]-[0126]), Ueda et al. do not specifically disclose that their method comprises verifying with reinforcement-learned artificial intelligence 
Further, though Ueda et al. disclose that the order of treating the right light and the left leg can be optionally determined by the surgeon (paragraph [0155]), Ueda et al. do not specifically disclose that it is the lesion more proximal to the aortoiliac bifurcation that is treated first and that the other lesion that is treated is the  lesion distal to the aortoiliac bifurcation.
Furthermore, with regards to claim 24, Ueda et al. do not specifically disclose that their method further comprises determining with the reinforcement-learned artificial intelligence that the lesion more proximal to the aortoiliac bifurcation is to be treated first.
Reinhardt et al. disclose treatment planning methods and techniques that can be used during the treatment planning process for diseases (paragraph [0010]).  Their method comprise determining which airway path is leading closest to a region t (i.e. target region) such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region, wherein the airway tree is segmented form diagnostic information (i.e. image dataset) (paragraphs [0057], [0300]).  The target T may be specified by a set of coordinates, wherein the set T may be defined to contain all the coordinates of the pints that are contained within region t (paragraph [0301], note that there are multiple lesion locations/coordinates).  For every air-way tree segment , the distance to every point in T is computed, wherein computing the distance from 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to the method of Ueda et al. comprise verifying which of the respective lesions is more proximal to the aortoiliac bifurcation based on the diagnostic information on a patient, and determining that a more lesion proximal to the aorotoiliac bifurcation is to be treated first (and thus have the lesion more proximal to the aortoiliac bifurcation that be treated first and consequently the “other lesion” that is treated be the lesion distal to the aortailiac bifurcation), as taught by Reinhardt et al., in order to provide a treatment plan wherein the path leading closest to a lesion is determined such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region (paragraph [0300]).  Additionally and/or alternatively, it would have been obvious to try treating the lesion more proximal to the 
However, though the above combined references do disclose determining that the lesion more proximal to the aortoiliac bifurcation is to be treated first (i.e. the above combined references teach treating the more proximal lesion first, which inherently requires the above determination), the above combined references do not specifically disclose that the verification is with “with reinforcement-learned artificial intelligence” and that the determination that the lesion more proximal to the aortoiliac bifurcation is to be treated first is performed with “the reinforcement-learned artificial intelligence”.  
Passerini et al. disclose a method and system for non-invasive assessment and therapy planning for coronary artery disease from medical imaging data of a patient, wherein post-treatment (i.e. “post-Percutaneous Coronary Intervention (PCI)”) scenarios can be used to provide a treatment prediction output and treatment guidance, wherein the treatment guidance includes determining which stenosis segments should be treated (Abstract; paragraphs [0003], [0046], [0085]-[0090]; Figures 10 and 12).  Deep reinforcement-learning can be used to learn over time from user selections what should be the most desirable post-treatment scenarios (paragraph [0087], note that treatment guidance, which would including determining which stenosis segments to treat (and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the determination/verification about the treatment guidance of the above combined references, which includes performing the verification and determining that the lesion more proximal to the aoroiliac bifurcation is to be treated first), be performed with “reinforcement-learned artificial intelligence”, as taught by Passerini et al., in order to provide a determination of the most desirable post-treatment scenario (paragraph [0087]).  
With regards to claim 15, Ueda et al. disclose that their method comprises using the catheter (12,14) in the treating the lesion distal to the bifurcation (paragraphs [0155]-[0161]; Figures 9-10).
With regards to claim 16, Ueda et al. disclose that their method comprises using the therapeutic catheter (16) in the treating the lesion distal to the bifurcation (paragraphs [0155]-[0161]; Figures 9-10).
With regards to claim 17, Ueda et al. disclose that their method comprises removing the therapeutic catheter (18) from the catheter after treating the lesion proximal to the bifurcation (paragraph [0156], referring to the treatment device (18) used to treat the lesion X2 is caused to retreat from the outer catheter (14)); and using a second therapeutic catheter (16, 80) in the treating of the lesion distal to the bifurcation (paragraph [0158]; Figures 9-10).  

With regards to claim 19, Ueda et al. disclose that the diagnostic information is image information on the patient (paragraphs [0125]-[0126], “radiographic image”).  Reinhardt et al. also disclose this limitation (paragraph [0057]).  
With regards to claim 20, Reinhardt et al. disclose that their method comprises measuring a distance from the aorotoiliac bifurcation to the lesion more proximal to the aortoiliac first from image information (paragraphs [0057], [0305]-[0308]).  
With regards to claim 21, Reinhardt et al. disclose that the verifying of which of the respective lesions is more proximal to the aortoiliac bifurcation based on the diagnostic information on the patient comprises: detecting electromagnetic waves obtained through a patient by irradiating the patient with electromagnetic waves, and obtaining electromagnetic wave information on the patient based on a changed electromagnetic wave (paragraphs [0057], referring to the using CT, MR, ultrasound, etc. imaging modalities to acquire the volumetric dataset of images, wherein such acquiring of images would require obtaining EM wave (i.e. X-ray, MR or ultrasound waves) on the patient based on a changed electromagnetic wave (i.e. EM waves changed due to interaction with patient); identifying one or more lesions from the electromagnetic wave information (paragraphs [0057], [0300], [0305], [0307]-[0308]; Figure 4A); and acquiring distance information from the bifurcation to the plurality of 
With regards to claim 22, Reinhardt et al. disclose that their method comprises selecting the electromagnetic waves from one or more of X-rays (i.e. via CT imaging), magnetic lines (i.e. via MR imaging), ultrasound waves, infrared rays and visible light (paragraph [0057]).
With regards to claim 23, Reinhardt et al. disclose that their method further comprises calculating distance information from the aortoiliac bifurcation for each of the respective lesions and comparing the distance information from the aotoiliac bifurcation for each of the respective lesions to determine the lesion more proximal to the aortoiliac bifurcation (paragraph [0305], [0307]-[0308]; Figure 4A, note that the shortest path, which is determined by computing distances, corresponds to a lesion point that is more proximal to the bifurcation based on diagnostic information (i.e. branch tree segmented from images which represents the electromagnetic wave information) on a patient and determining that the lesion point more proximal to the bifurcation is to be treated first (i.e. treat the target point closest to the bifurcation which is associated with the shortest path, wherein such determination requires comparing the distance information for each 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of copending Application No. 16/170,569 in view of Reinhardt et al. and Passerini et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the lesion distal to the aortailiac bifurcation is treated.  Further, they do not specifically obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  Passerini et al. disclose a method and system for non-invasive assessment and therapy planning for coronary artery disease from medical imaging data of a patient, wherein post-treatment (i.e. “post-Percutaneous Coronary Intervention (PCI)”) scenarios can be used to provide a treatment prediction output and treatment guidance, wherein the treatment guidance includes determining which stenosis segments should be treated (Abstract; paragraphs .  
This is a provisional nonstatutory double patenting rejection.

Claims 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 and 21-22 of copending Application No. 16/170,666 in view of Reinhardt et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, verifying with obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  
This is a provisional nonstatutory double patenting rejection.
Claims 14- 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/175,277 in view of Reinhardt et al and Passerini et al..  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the lesion distal to the aortailiac bifurcation is treated.  Reinhardt et al. disclose treatment planning methods and techniques that can be used during the treatment planning process for diseases (paragraph [0010]).  Their method comprise determining which airway path is leading closest to a region t (i.e. target region) such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region, wherein the airway tree is segmented form diagnostic information (i.e. image dataset) (paragraphs [0057], [0300]).  The target T may be specified by a set of coordinates, wherein the set T may be defined to contain all the coordinates of the pints that are contained within region t (paragraph [0301], note that there are multiple lesion locations/coordinates).  For every air-way tree segment , the distance to every point in T is computed, wherein computing the distance from multiple points within a given airway obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for .  
This is a provisional nonstatutory double patenting rejection.

Claims 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/194,582 in view of Reinhardt et al. and Passerini et al..  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the lesion distal to the aortailiac bifurcation is treated.  Reinhardt et al. disclose treatment planning methods and techniques that can be used during the treatment planning process for diseases (paragraph [0010]).  Their method comprise determining which airway path is leading closest to a region t (i.e. target region) such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region, wherein the airway tree is segmented form diagnostic information (i.e. image dataset) (paragraphs [0057], [0300]).  The target T may be specified by a set of obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  Passerini et al. disclose a method and system for non-invasive assessment and therapy planning for coronary artery disease from medical imaging data of a patient, wherein post-treatment (i.e. “post-Percutaneous Coronary Intervention (PCI)”) scenarios can be used to provide a treatment prediction output and treatment guidance, wherein the treatment guidance includes determining which stenosis segments should be treated (Abstract; paragraphs [0003], [0046], [0085]-[0090]; Figures 10 and 12).  Deep reinforcement-learning can be used to learn over time from user selections what should be the most desirable post-treatment scenarios (paragraph [0087], note that treatment guidance, which would including determining which stenosis segments to treat (and which in the above combined references includes determining which of the respective lesions is more proximal to the aortoiliac bifurcation and determining that the lesion more proximal to the aortoiliac bifurcation is to be treated first, etc.), is determined with reinforcement-learned artificial intelligence).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the .  
This is a provisional nonstatutory double patenting rejection.

Claims 14- 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/194,638 in view of Reinhardt et al. and Passerini et al..  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the lesion distal to the aortailiac bifurcation is treated.  Reinhardt et al. disclose treatment planning methods and techniques that can be used during the treatment planning process for diseases (paragraph [0010]).  Their method comprise determining which airway path is leading closest to a region t (i.e. target region) such that the region can obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  Passerini et al. disclose a method and system for non-invasive assessment and therapy planning for coronary artery disease from medical imaging data of a patient, wherein post-treatment (i.e. “post-Percutaneous Coronary Intervention (PCI)”) scenarios can be used to provide a treatment prediction output and treatment guidance, wherein the treatment guidance includes determining which stenosis segments should be treated (Abstract; paragraphs [0003], [0046], [0085]-[0090]; Figures 10 and 12).  Deep reinforcement-learning can be used to learn over time from user selections what should be the most desirable post-treatment scenarios (paragraph [0087], note that treatment guidance, which would including determining which stenosis segments to treat (and which in the above combined references includes determining .  
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of copending Application No. 16/265,179 in view of Reinhardt et al. and Passerini et al..  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  Passerini et al. disclose a method and system for non-invasive assessment and therapy planning for coronary artery disease from medical imaging data of a patient, wherein post-treatment (i.e. “post-Percutaneous Coronary Intervention (PCI)”) scenarios can be used to provide a treatment prediction output and treatment guidance, wherein the treatment guidance includes determining which stenosis segments should be treated (Abstract; paragraphs [0003], [0046], [0085]-[0090]; Figures .  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Passerini has been introduced to teach performing the verification with reinforcement-learned artificial intelligence, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793